[Not for Publication - Not to be Cited as Precedent]

          United States Court of Appeals
                      For the First Circuit


No. 00-1592

                           UNITED STATES,

                              Appellee,

                                  v.

                ADALBERTO BONILLA, A/K/A EDDIE,

                      Defendant, Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Joseph L. Tauro, U.S. District Judge]


                                Before

                     Boudin, Stahl, and Lynch,
                          Circuit Judges.



     Joseph S. Oteri, with whom Oteri, Weinberg & Lawson,
Kimberly Homan, and Sheketoff & Homan, were on brief, for
appellant.
     S. Theodore Merritt, Assistant United States Attorney, with
whom Amy B. Lederer, Assistant United States Attorney, and
Donald K. Stern, United States Attorney, were on brief, for
appellee.
April 9, 2001
              Per   curiam.     In     this   appeal,   defendant-appellant

Alberto Bonilla urges us to vacate his convictions under Fed. R.

Crim. P. 52(b) on the ground that jury instructions to which he

lodged   no     objection     were    plainly   erroneous,      affected     his

substantial rights, and "seriously affect[ed] the fairness,

integrity or public reputation of [the] judicial proceedings" in

which he was convicted.         United States v. Olano, 507 U.S. 725,

736-37 (1993) (describing situations in which appellate courts

should exercise the limited power Rule 52(b) confers) (internal

quotation marks omitted).            Bonilla makes two specific arguments

in support of this request in his well-written appellate brief.

First,   he    argues   that   the     instructions     on   Count   IV,   which

charged him with aiding and abetting the use and carrying of a

firearm during and in relation to the specific federal crimes

charged in Counts I-III, constructively amended the indictment

by permitting him to be convicted of aiding and abetting the use

and carrying of a firearm during and in relation to one or more

uncharged offenses.       Second, he asserts that the instructions on

reasonable doubt, which in several instances juxtaposed the

concepts of guilt and innocence, undercut the presumption of

innocence and reduced the government's burden of proof.                     See,

e.g., United States v. DeLuca, 137 F.3d 24, 37 (1st Cir. 1998)


                                        -3-
(cautioning against use of the term "innocence" in reasonable

doubt instructions because it might prompt the jury "to convict

where the evidence, though inadequate to prove guilt beyond a

reasonable doubt, nonetheless indicated that the defendant may

not have been 'innocent'") (citation omitted); United States v.

Andujar, 49 F.3d 16, 24 (1st Cir. 1995) (similar); United States

v. Mendoza-Acevedo, 950 F.2d 1, 4 (1st Cir. 1991) (similar).

          We have read the record and conclude that, even if the

challenged instructions were less than ideal, this is not a case

that warrants an exercise of our discretion to notice any errors

under Rule 52(b).   With respect to the instructions on Count IV,

it suffices to observe that it was all but undisputed that the

home invaded by Bonilla's confederates was targeted because it

was thought to contain drugs and drug money, and that the

evidence was more than sufficient to support the conclusion that

Bonilla aided and abetted the use and carrying of the firearms

employed in this home invasion.         Thus, notwithstanding the

absence of unanimous verdicts on Counts I-III and the jury's

question about drugs, we do not regard the conviction on Count

IV as a "miscarriage of justice" within the meaning of Olano.

See 507 U.S. at 736-37.       With respect to the reasonable doubt

instructions, it suffices to note that the instructions as a

whole   clearly   explained   the   presumption   of   innocence   and


                                 -4-
repeatedly emphasized the government's burden of proof.   We thus

are confident that the instructions adequately informed the jury

that it should not convict Bonilla unless it was satisfied that

the government had proved him guilty beyond a reasonable doubt.

See, e.g., DeLuca, 137 F.3d at 37; Andujar, 49 F.3d at 24-25;

Mendoza-Acevedo, 950 F.2d at 4-5.

         Affirmed.




                              -5-